Dismiss and Opinion Filed May 7, 2014




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-14-00537-CV

                        IN THE INTEREST OF B.J.F., A CHILD

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. FA-12-1784

                           MEMORANDUM OPINION
                      Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Francis

       By motion filed May 2, 2014, appellant informs us he no longer desires to proceed with

his appeal and moves to dismiss it. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a).




140537F.P05

                                                /Molly Francis/
                                                MOLLY FRANCIS
                                                JUSTICE
                                        S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF B.J.F., A CHILD            On Appeal from the 397th Judicial District
                                              Court, Grayson County, Texas
No. 05-14-00537-CV                            Trial Court Cause No. FA-12-1784.
                                              Opinion delivered by Justice Francis.
                                              Justices Bridges and Lang-Miers
                                              participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Shannon Fournier recover her costs of this appeal from
appellant Cory Fournier.


Judgment entered May 7, 2014




                                              /Molly Francis/
                                              MOLLY FRANCIS
                                              JUSTICE




                                        –2–